Case 1:20-cv-04327-AT Document 19 Filed 07/10/20 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

ANTONIA VARGAS SANCHEZ. DOC
individually and on behalf of others DATE FILED: 7/10/2020

similarly situated,

 

Plaintiff,
-against- 20 Civ. 4327 (AT)

PRIMOS LIVE POULTRY INC. ORDER
(D/B/A VIVEROLOS PRIMOS #2),
PEDRO RODRIGUEZ, ABDUL DOE,
and HAREH DOE,

 

Defendants.
ANALISA TORRES, District Judge:

 

Having reviewed Plaintiff's supporting materials for default judgment, the Court concludes
that the declaration submitted at ECF No. 18 fails to comply with Attachment A to the Court’s
Individual Practices in Civil Cases, which requires an “affidavit or declaration signed by a party with
personal knowledge” (emphasis added). Plaintiff submitted an affidavit signed by her attorney,
who is not a party with personal knowledge. The affidavit also fails to set forth the complete
information required by Rule 1(c) of Attachment A.

Accordingly, it is hereby ORDERED that, by July 31, 2020, Plaintiff shall re-submit
materials for default judgment in accordance with Attachment A to the Court’s Individual Practices.

The Clerk of Court is directed to terminate the motion at ECF No. 18.
SO ORDERED.

Dated: July 10, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
